 


109 HJ 44 IH: Honoring the life and legacy of Frederick William Augustus von Steuben and recognizing his contributions on the 275th anniversary of his birth.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 44 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Schwarz of Michigan (for himself, Ms. Watson, Mr. McCotter, Mr. Forbes, Mr. McHugh, Mr. Davis of Kentucky, Mr. Larsen of Washington, and Mr. Brady of Pennsylvania) introduced the following joint resolution; which was referred to the Committee on Government Reform
 
JOINT RESOLUTION 
Honoring the life and legacy of Frederick William Augustus von Steuben and recognizing his contributions on the 275th anniversary of his birth. 
 
Whereas Frederick William Augustus von Steuben, popularly known as Baron von Steuben, was born on September 17, 1730; 
Whereas Baron von Steuben, an experienced soldier in the Prussian army, offered his services in support of the American Revolution “to deserve the title of a citizen of America, by fighting for your liberty”; 
Whereas Baron von Steuben joined General George Washington at Valley Forge in February 1778 where his leadership in drilling and training the soldiers is credited with helping to hold together the American Army and transform it into a more effective and disciplined fighting force; 
Whereas on May 5, 1778, the Continental Congress appointed Baron von Steuben to the office of Inspector General with the rank of Major General; 
Whereas, as Inspector General, Baron von Steuben wrote “Regulations for the Order and Discipline of the Troops of the United States” (the Blue Book), which served as the basis for Army regulations for thirty years; 
Whereas Baron von Steuben’s services were indispensable to the achievement of American independence, after which he became an American citizen; 
Whereas, in honor of his contributions to the armed forces of the United States, one of the first nuclear powered ballistic missile submarines in the United States Navy was commissioned the U.S.S. Von Steuben (SSBN 632); 
Whereas Baron von Steuben’s legacy of promoting integrity, efficiency, training, discipline, and accountability in the United States military has earned him the title “Father of the Inspector General System” and served as a basis for the system of inspectors general established by Congress for agencies of the United States Government; 
Whereas President William Howard Taft, at the dedication of the monument to Baron von Steuben in Lafayette Park, Washington, DC, on December 7, 1910, paid tribute to the contributions of German Americans who “played so prominent a part in the great growth and development of our country”; 
Whereas the Congress of the United States authorized that a duplicate monument be presented as a gift by the people of the United States, and that, during the dedication on September 2, 1911, in Potsdam, Germany, the American envoy, Congressman Richard Bartholdt, presented that statue as “a token of the sincere friendship of the American Government and people for … the people of Germany”; and 
Whereas Baron von Steuben remains an enduring symbol of German-American friendship: Now, therefore, be it 
 
That the Congress, on behalf of the American people, honors the life and legacy of Frederick William Augustus von Steuben and recognizes his contributions on the 275th anniversary of the date of his birth. 
 
